 E I DUPONT & CO335E. I. du Pont de Nemours&CompanyandGrasselliEmployees Independent Association of EastChicago,Inc. Case13-CA-2370224 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn -26 September 1984 Administrative LawJudge Michael D. Stevenson issued the attacheddecision.The Respondent filed exceptions and asupporting brief, and the General Counsel and theCharging Party each filed an answering brief to theRespondent's exceptions.The National Labor Relations Board-has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified.-We agree with the judge's determination that theRespondent has unlawfully refused to furnish cer-tain information concerning its job restructuringproposal. An employer has a statutory duty to pro-vide a union, on request, with relevant informationthe union needs to carry out its collective-bar gain-ing responsibilities.NLRB v. Acme Industrial Co.,385U.S. 432, 435-436 (1967). Such obligation ismeasured by a liberal "discovery-type" standard.Id. at 437. Certain of.the information requested bythe Union in this case is presumptively relevant be-cause it concerns wages, hours, "and terms and con-ditions of employment of unit employees. Concern-ing other portions of the Union's information re-quest, such as comparative production cost data forother Du Pont plants, the General Counsel has mether burden of showing some relevance to theUnion's bargaining responsibilities. Thus, the Gen-eralCounsel has made a prima facie showing ofrelevance for part of the Union's request.The Respondent asserts as a defense that the mo-tivationbehind its restructuring proposal is itsdesire for increased productivity -and not financialhardship, as assumed by the Union's request for anumber of the information items. Having never ad-vanced a claim during negotiations that it is finan-cially pressed to continue without implementing itsjob restructuring proposal, the Respondent argues,ithas no obligation to substantiate such a claim.We find merit to the Respondent's defenseas it ap-plies to those portions of the information requestwhich would be relevant only if the Respondenthad alleged financial hardship.We thus disagreewith the judge's premise that, in restructuring jobsin a bargaining unit, "there is virtually a presump-tion of economic motive for which the Companyshould be required to disclose the requested infor-mation."'InNLRB v. Truitt Mfg. Co.,351 U.S. 149 (1956),the Supreme Court held that a union is entitled toevidence substantiating an employer's bargainingposition of economic inability to pay proposedwage increases..The Court reasoned that "[i]f suchan argument is important enough to present in thegive and take of bargaining, it is important enoughto require some sort of proof of its accuracy." Id.at 152-153. The Court added (Id. at 153):We -do not hold, however, that in every caseinwhich economic -inability is raised as an ar-gument against' increased wages it automatical-ly follows that the employees are entitled tosubstantiating evidence. Each case must turnupon its particular facts.-'Contrary to the judge, and consistent with theSupreme Court's pronouncement inTruitt,we donot' find that the Respondent made a plea of finan-cial hardship in bargaining over its proposal. Fromthe beginning, -the Respondent's site services super-intendent Norman Bell made clear that the Compa-ny's plan- was one that would increase flexibility informerly compartmentalized jobs and thereby im-prove production. In a 17 November 19832 lettertoUnion President Larry Thrall, the Respondentgave the Union notice of its intent to terminatetheir collective-bargaining agreement under provi-sions stated in the contract. In that letter, PlantManager D. V. Luebke described production jobrestructureas an"important change to improve theproductivity of the East Chicago Plant," listing itamong items on a larger management agenda to"strengthen competitiveness" at the plant..Subsequently,inmeetingswith employees to dis-cuss. safetymatters,Luebke did express concernthat 'certain departments in the plant were not eco-nomically healthy, but at the hearing he specifical-ly denied that he had tied discussion of the job re-structuring proposal to this concern. Luebke re-called stating in one such meeting with the insula-tors that "job restructure wouldn't make or breakthe plant." In the Company's letter to employeesbefore the contract's termination, Luebke describedjob restructure as follows:Another program that the union and manage-ment have been bargaining for.over six months'We alsodisavow thejudge's discussion of the continuingvalidity ofEmpireTerminalWarehouseCo.,151NLRB 1359 (1965), affd sub nom.TeamstersLocal745 vNLRB,355 F 2d842 (DC Or 1966)2All datesare 1983 unless otherwise indicated276 NLRB No. 34 336DECISIONS OF'NATIONAL LABOR RELATIONS BOARDisproductionjob restructure.At the core ofthe proposal is a new way of working on theplant.We have proposed combining andbroadening the operating area assignments togive greater flexibility and variety in the jobs.We do not find that these communications fromthe Respondent to the Union and to employees" evi-dence a pleaof povertyto justify its proposal. Nomagic words are necessary to express such a pleawithin the meaning ofTruitt,but the words andconduct must be sufficiently specific to link its bar-gaining position to economic hardship.SeeAtlantaHilton & Tower,271NLRB 1600.(1984).The Re-spondent's expressed concern with market competi-tiveness-in its meetings and correspondence, withemployees is not alone sufficient to establish thislinkage.SeeCraig&HamiltonMeat Co., 271NLRB 853(1984)._'Accordingly,we- find that the Respondent violat-ed Section 8(a)(5) and(1) of the Act by failing tosupply the Union with the following informationrelevant to bargaining over the job restructure pro-posal:Feasibility studies,surveys or reports per-formed internally or commissioned, to outsideconsultants relating to the Respondent's pro-posal to restructure unit jobs; inter- and intra-companymemoranda,reports,communica-tions,notes or records related to the Respond-ent's proposal to restructure unit jobs;data onproduction costs on a per.unit basis at the EastChicago plant,plus known comparative perunit costs at other plants operated by both theRespondent and the Respondent's competitors;and income statements and supporting sched-ules for the"last 3 full years"showing the Re-spondent's labor costs.We do not find relevance, presumed or demonstrat-ed, in other income statements and supportingschedules sought by the Union.Insofar 'as the Re-,spondent contends that supplying the bargainingagent with the requested information would com-promise the confidentiality of proprietary informa-tion,we shall also revise the judge's recommendedOrder to provide that the Respondent shall furnishthe requested information subject to bargaining ingood faith regarding the conditions under whichthe information may be furnished,so that access isprovided in a manner consistent with monitoringappropriate safeguards protective of the Respond-ent's confidentiality concerns.AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law4."4.By refusing to provide the Union with thefollowing information, the Respondent has failed tobargain in good faith with the Union in- violation ofSection 8(a)(5) and(1) of the Act:Feasibility studies, surveys,or reports per-formed internally or commissioned to outsideconsultants relating to the Respondent's pro-posal to, restructure- unit jobs;inter-and intra-companymemoranda,reports,communica-tions,notes or records related to the Respond-ent's proposal to restructure unit jobs;data onproduction costs on a per unit basis at the EastChicago plant, plus known comparative perunit costs at other plants operated by both theRespondent and the Respondent's competitors;and income statements and supporting sched-ules for the`last 3 full years'showing the Re-spondent's labor costs."ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,E. I. du Pont de Nemours&Company,East Chicago, Indiana,itsofficers,agents,succes-sors, and assigns,shall take the action set forth inthe Order as modified.1.Substitute the following for paragraph 2(a)."(a) Furnish the Union,on request,the followinginformation subject to bargaining in good faith con-cerning the conditions under which the informationmay be supplied such that access is.provided in amanner consistentwithmaintaining appropriatesafeguards protective of the Respondent's legiti-mate confidentiality interests:Feasibility studies,surveys,or reports per-formed internally or commissioned to outsideconsultants relating to the Respondent's pro-posal to restructure unit jobs;'inter- and intra-companymemoranda,reports,communica-tions, notes,or records related to the Respond-ent's proposal to restructure unit jobs;data onproduction costs on a per unit basis at the EastChicago plant,plus known comparative perunit costs at other-plants operated by both theRespondent and the Respondent's competitors;and income statements and supporting sched-ules for the`last. 3 full years'showing the Re-spondent's labor costs.",2.Substitute the attached notice for that of theadministrative law judge. E I DU PONT & CO337APPENDIX.NOTICE To EMPLOYEES-POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn-.Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choice-To act together for other mutual aid or pro-tection'To choose not to engage 'in any of theseprotected concerted activities.WE WILL NOT refuse to bargain collectively withGrasselliEmployees Independent Association of°'East Chicago, Inc. by refusing on request to supplyrelevant information needed by the' Union to repre-sent the employees it represents employed by us-atour East Chicago plant.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, furnish the Union with thefollowing information subject to bargaining in goodfaith concerning the conditions under which the in-formation may be supplied, such that access is pro-vided in a manner consistent with maintaining ap-propriate safeguards protective of our confidential-ity interests:Feasibility studies, surveys, or reports per-formed internally or commissioned to outsideconsultants relating to our proposal to restruc-ture unit jobs; inter- and intra-company'memo-randa,reports,communications,notesorrecords related to our proposal to restructureunit jobs; data on production costs on a perunitbasisat the East Chicago plant, plusknown comparative' per unit' costs at otherplants operated by both us and our competi-tors;and income statements and supportingschedules for, the ."last- 3 full years" showingour labor costs.PANYAllenHellman,Esq.,Chicago,Illinois,for the GeneralCounsel.Hasting S. Trigg, Jr.,Wilmington, Delaware, for the Re-spondent.Barry A.Macey, Esq. (Segal and Macey),Indianapolis, In-diana, for the Charging Party.DECISIONSTATEMENT OF THE CASEMICHAEL D. STEVENSON, Administrative Law JudgeThis case was tried before me at Chicago, Illinois, onApril 11, 1984,1 pursuant to a complaint issued by theRegionalDirector for the National Labor RelationsBoard for Region 13 on December 29, which is based ona charge filed by Grasselli Employees Independent Asso-ciation of East Chicago, Inc (the Union) on October 20.The complaint alleges that E. I. du Pont de Nemours &Company (Respondent) has engaged in certain violationsof Section 8(a)(1) and- (5) of, the National Labor Rela-tions Act (the Act).IssuesWhether Respondent violated theAct byrefusing toprovide the Union with certain requested informationwhich allegedly related to Respondent'sproposal to re-structure and reduce the number of job positions in thecollective-bargaining unit.All parties were given full opportunity to participate,to introduce relevant evidence,to examine and cross-ex-amine witnesses,to, argue orally,-and to file briefs.Briefs,which have been carefully 'considered,were filed onbehalf of the General Counsel, the Charging Party, andRespondent.On the entire record of the case,and from my obser-vation of the witnesses and their.demeanor,Imake thefollowing--FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent admits that it-is a Delaware corporationengaged in the business of manufacturing and marketingvarious chemical products, and that it has a manufactur-ing plant located in East Chicago, Indiana It furtheradmits that during the past calendar and fiscal year, inthe course and conduct of its business, it shipped goodsand materials valued in excess of $50,000 from its EastChicago plant to points outside the State of Indiana, andreceived other goods and materials, also valued in excessof-$50,000, at its East Chicago plant from points locateddirectly outside the State of IndianaAccordingly, itadmits, and I find, that it is an employer engaged in com-merce and in a business affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR -ORGANIZATION INVOLVEDRespondent admits, and I find, that Grasselli Employ-ees Independent Association of East Chicago, Inc. is a1All dateshereinrefer to 1983 unless otherwise indicated 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabororganizationwithin themeaningof Section 2(5) ofthe Act.III.THEALLEGED UNFAIR LABOR PRACTICEA. The FactsAbout October 20, 1972, the Union was certified asthe exclusive bargaining representative of all hourly paidproduction and maintenance employees at Respondent'sEast Chicago, Indiana plant Then, as now, the Unionwas not associated. or affiliated with any other labor or-ganization, but existed only in that single plant. At ' thepresent time, approximately 130 to 135 employees are inthe bargaining unit. In addition, approximatelyseven em-ployees are laid off, but maintain callback rights for 2years pursuant to a provision of the expired contract.The expired contract referred to above is the last in aseries of contracts beginning after the October 1972 cer-tification.The most recent contract, now expired, waseffectiveOctober 14, 1981, and contained what is commonly called an "evergreen clause." (G.C. Exh. 2, art.XV, pp. 46-47.) That is, the agreement contained aclause that it would continue in full force and effect untilterminated by either party with 60 days' written notice.As will be more fully described below, notice oftermina-tionwas given by Respondent, and no newagreementhas been reached.During 1982, company officials, includingwitnesses atthe hearing Donald Luebke, plant manager, and NormanBell, site services superintendent, became concerned withplant efficiency and productivity. Allegedly, this concernwas not based on economic factors such as - a money-losing operation or competitive pressures, but rather onmanagement's inherent desire to improve operations. Ul-timately, Bell, in particular, with theassistanceof others,prepared a "Job Restructure Proposal." This proposalbasically reorganized the three production divisions ofthe plant (G.C. Exh. 3; attached as an appendix).The proposal was first tendered to the Union at aunion-management meeting requested by Respondent andheld on May 5. This was the first in a series of approxi-mately 19 meetings, the last of which was held on De-cember 9.2 All meetings were held during worktime atthe East Chicago plant. Chief spokesman for the Unionwas Larry Thrall, president of the Union since 1979 andan employee of Respondent for about 13 years. He wasassisted by four other members of the Union. These fiveconstituted the Union's executive board. Only Thrall tes-tified, as he attendedallmeetings.As to the remainder ofthe union contingent, there was some variation in thepersons attending the severalmeetings,but these changesin personnel were immaterial. For the Company, Bellwas the chief spokesman. He, in turn, was assisted byvarious other company. officials who, like those of theUnion, changed from time to time.Returning to the firstmeeting onMay 5, I note thatBell began his remarks bycomplainingthat productionjobs were too restrictive and compartmentalized. Thus,to increaseflexibility and, therefore, production, the job2The parties agreed that any post-1983 meetings held were not rele-vant to this case.restructuring proposal was introduced. Noting that as aresult of the proposal the bargaining unit would experi-ence a net loss of 9 jobs, and that 21 job classificationswould be reduced to 6, Thrall commented that severalyears prior the Company had attempted to cause a simi-lar reorganization. However, this was apparently. withoutany loss of jobs. When the Union failed to approve theplan, the Company dropped it. With respect to the joblosses,Bell explained first that employee retraining underthe proposal would take between 12-18 months. Duringthat time, all current employees would be retained, butnormal attrition would continue. -Then, after retraininghad been completed, up to nine employees considered tobe nonessentialunder the proposal would be laid off. Inaddition, only 68 unit employees out of the total'of 130would be affected by the proposal.While the meetings between the Union and manage-ment were occurring, another series of meetings betweenthe union leadership and its members was occurring. Thefirst of these occurred on August 31, then three consecu-tiveWednesdaymeetingsfollowed. At the union meet-ings,members asked questions, such as why the job re-structuring was necessary, who would be laid off and forhow long, and what did retraining involve.3 These andsimilar common sense questionswere presented to Thralland otherunion leaders,but they lacked information toconvey to members.' Accordingly, on October 4 Thrallprepared a letter for Respondent seeking certain informa-tion on matters raised both at the union-managementmeetings and at theintraunionmeetings. The letter readsas follows (G.C. Exh. 5):October 4, 1983Donald LuebkePlant ManagerE.I.East Chicago, INDear Sir:The Union, -Grasselli Employees-Independent As-sociation, hereby requests the following informationin order to intelligently_ and in good faith bargainwith respect to wages, benefits, and conditions ofemployment, and to specifically respond to theCompany's proposed restructure of Bargaining Unitjobs:--What members of management at the corpo-rate and local level have discussed job restruc-ture?How many meetings of management offi-cialswere held at which job restructure was dig-3One question in particular seemsespecially relevantSince Respond-ent's wagepolicy was based on a survey of competing companies, even ifthe job restructuring resulted in an enormousproductionincrease,wouldRespondent'swage policyremain unaffected Bell opinedforRespond-ent; informally,that he thought no wage increase would result,even ifproductiondoubled*On May 26,Respondent preparedfor supervisorsonly a set of"Questions" which employees were likely to ask and suggested answers.(G C. Exh 7) These wereprepared on a personal and confidential basisand not intended for distribution to employees.The Unionand/or theGeneral Counsel obtained acopy,but therecord does not show the dateobtained. E. I. DU PONT & CO.cussed?Who was present? What was the sub-stance of these meetings?Are there any feasability-[sic] studies,' surveys,or reports done or commissioned by outside con-sultants or'done internally relating to job restruc-ture? If so, we request copies of these.We request copies of inter and intra companymemoranda, reports, communications, notes, tele-phone memos, or records that are in any. way re-lated to a consideration of job restructure at theEast Chicago Plant.Over the past three calendar years (1980, 1981,1982) and 1983 to date, separately and as a con-solidation,what has been the relative marketshare for the East Chicago Plant for each of itsproducts expressed as a percent of the totalmarket?I-For each product, for the time periods request-ed,what is the per unit total cost compared tothe per unit selling price?For each product, for the time periods request-ed,what is the total volume produced and/orsold or transferred?What is the cost of producing each unit ofeach product at the East Chicago Plant com-pared to known per unit costs at other E:IDuPont plants and compared to known per unitcosts of other competitors?What is the projected cost savings to the EastChicago Plant for each of its products throughthe proposed job restructure?-We request full access to the Company's finan-cial data, as partially described below.Income statements for the last :three full years.These should include detailed supporting sched-ules of. cost of goods sold, including breakdownsof labor costs and supervisory and other nonlaborwages and benefits;.and selling,general and ad-ministrativeexpenses,includingdetails on man-agement salariesand benefits.The statementsshould also show the amount of corporate over-head expenses allocated to the Plant, togetherwith a description of and supporting data on theformula used in distributing such expenses be-tween plants.Federal and State income tax returns for the lastthree years.Interim income statements and supporting sched-ulesfor the latest period for which the bookshave been closed,aswell asthe comparableperiod for the preceding, year.Cost and price information for intracompanytransfers of products, if any,:including:the meth-ods used in arriving at"selling" or "purchase"prices, - pointing out any similarities or differenceswith outsidetransactionsinvolving comparableproducts or services; and breakout [sic] of intra-company transactions from total sales and pur-chases.-Consolidatingincome statements,where applica-ble, showingin detail theeliminationarising fromintraplant transactions.339Corporate-wide,business segment, and/or divi-sional income statements,balance sheets, and anyother financial statements that reflect how thisplant fits in with the corporation's overall busi-ness.The incomestatementsshould-be audited byan outside certified public accounting firm, to-the_ effect that they represent fairly the financial posi-tion of the plant in conformity with generally ac-cepted accounting principles. If a complete audithas not been performed, the accounting firmshould outline the extent of its examination, andshould certify that the statements agree withthose which were included in the corporation'sconsolidated financial statements.Also required is access to the company's andthe plant's general journal, general ledger, andpayroll register.It is the Union's -position that as long as the Com-pany's job restructure proposal is on the bargainingtable, this information is necessary for the Union toevaluate the proposal, ascertain' the -Company'spresent competitive position, discover the proposal'spossible or probable effect on competitiveness, andto formulate the Union's response to the proposal,and/or to develop a counterproposal. Bargainingcannot be concluded on this issue until a time subse-quent to the Union's. receipt of the above informa-tion.Sincerely,/s/ Larry E. ThrallPresident '-G.E.I.A..Upon receipt of the letter,. Bell told Thrall that theUnion's request would be taken under advisement and aresponse would be made later.At a Respondent-Union meeting on October 17, Bell,responded to the Union's request for information. Bellstated that the information desired was not relevant tobargaining and that it could possibly hinder the negotia-tions between the parties. 'In addition; Bell stated thatcertain of the information had never existed, certain of ithad been destroyed,-and certain of it had been supersed-ed by the proposal itself.' In sum,at this meeting Re-spondent gave the Union nothing.5On October 20, the Union filed a charge with theBoard,which ultimately led to the. instant complaint.Subsequent to the October 17 meeting, there followedabout four or five additionalmeetingswhich resulted inno progress on the Company's proposal. On November17,Luebke, the plant manager, sent a letter to Thrall; itreads as follows (G.C. Exh. 4):5 Prior to October 1,Respondent had given the Unionjob descriptionsand job evaluations for the new positions proposed by the Company (RExhs 1-5)-' 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDNovember,17, 1983L. E. Thrall, PresidentGrasselli Employees IndependentAssociation of East Chicago, Inc.East Chicago PlantDear Mr. Thrall:-Many changes have been made to strengthen thecompetitiveness of the East Chicago Plant. Thesechanges include reductions in salary personnel,major expenditures' in both Contact. and Ludox*,and relaxation of S02 limits for the contact unit.Another important change to improve the pro-ductivity of the East Chicago Plant is productionjob restructure.Management and the -Union havebeen discussing.this, restructure proposalfor overfivemonths with little progress toward reaching-agreement.In line with these discussions and with our stateddesire to move negotiations toward an endpoint,management is advising the Union of its desire toterminate theWorking Agreement as provided forinArticle XV, Section 1, of the Agreement datedOctober 14,1981. '-It is management's intent to continue our discus-sions and respond to your concerns and proposalswith the objective of reaching agreement 'on a newproduction job structure..Sincerely,-/s/D. V. Luebke'Plant ManagerIn his testimony, Luebke described still a third seriesof meetings dealing with the Company's proposal. Calledto discuss safety procedures in the plant, the meetingswere traditionally opened to include other subjects ofconcern to employees after the safety matters had beendiscussed. The first of these occurred with the labor poolemployees in late July or early August and the secondwith the insulators in late summer. The latter meetinglasted almost 4 hours and only the first 30 minutes or soconcerned safety matters.At both of'thesemeetingsLuebke discussed the financial condition of the Companywith special emphasis on certain departments which-were not financially healthy. Luebke stated at the meet-ing and testified that while improvement in the Compa-ny's economic health was not the stimulous for the job-restructure proposal, yet the job restructuring wouldcause the economic health of certain departments to im-prove.On December 13, Luebke wrotea letter,a copy ofwhich *as mailed to'each of Respondent's unit employ-ees. It reads as follows(G.C. Exh. 6):December 13, 1983Dear Fellow Employees:There has been concern expressed recently aboutsome steps we have taken to improve competitivehealth of our plant. I would like to take this oppor-tunity to put these steps in context, lend perspectivefrom my vantage point, and allay those concerns.Management has`an on-going responsibility to itscustomers, employees, and shareholders to operatebusiness as efficiently as possible.We at East Chica-go have been fulfilling this responsibility throughseveral diverse programs. Examples of these effortsare significant reductions in salary personnel, sub-stantial- capital expenditures to improve reliabilityand reducemaintenancecosts in both Ludox*[Ludox is a registered trademark] and Contact, andconsiderable time and effort in obtaining relaxationof our S02- emission limits. These are all geared toone objective-strengthening the competitiveness ofour plant, and thus enhancing job security for all ofus.Another program that the union and managementhave been bargaining for over-six months is produc-tion job restructure. At the core of the proposal. is anew way of working on the plant. We have pro-posed combining and broadening the operating areaassignments to give greater flexibility and variety inthe jobs. I firmly believe the restructureisan im-portant effort that will help in the quest to strength-en our competitiveness.We hope to reach agree-ment-at the-bargaining table, but because of the im-portance of the program and the lack of progress todate,we have given the union notice of our desireto terminate the contract. There are some minorsections in the contract that are in conflict with therestructure proposal. "We have taken this step toremove these contract constraints and give futureflexibility in the event an agreement cannot bereached on job structure.-Iwant to emphasize a critical point. Our soleintent in terminating the contract is to enable pro-ceeding with the new structure. There are no otherunderlying reasons.We see no need--at the -presenttime to change other terms and conditions of, thecurrent contract that do not - pertain to restructure.Ifwe operate long-term without a contract and itbecomes timely for management or the union to.propose changes, these would be bargained at thattime.We do not plan any such changes now.Likewise, contract termination is not a vehicle toremove employee benefits, as has been openly spec-ulated by some. Employee Benefit Plans are identi-cal for Du Pont salary and - wage employees, andthese Plans are firmly and appropriately in place. Itis periodically necessary to modify the Plans, as wehave done in the past. A current example isMEDCAP substitution for current medical insur-ance coverage-an improvement unrelated to jobrestructure. There is no intent to withdraw BenefitPlans.I appreciate this opportunity to-review the recentevents and our plans for the future. I hope to haveincreased your understanding so you can participatewith knowledge and confidence when making deci-sions in the coming weeks as may be necessary.Feel free to speak to your supervisor should youhave any further questions - or concerns. Let's allwork together to improve productivity and makethe East Chicago Plant even more competitive.Very truly yours, E. I. DU PONT & CO341s/s D.V. LuebkePlant ManagerB. Analysis and ConclusionsNotwithstanding the length and breadth of the Union'sagree that the-only information now in issue is containedin the complaint(G.C. Exh. 4(c), par.VII (b)):[F]easibilitystudies,surveys of reports performedinternally or commissions to outside consultants re-lating to Respondent's proposal to restructure unitjobs; inter- and intra-records related to Respond-ent's proposal to restructure unit jobs;data on pro- -duction costs on a per unit basis at the East Chica-go plant, plus known comparative per unit costs atother plants operated by both Respondent and Re-spondent's competitors; and income statements andsupporting schedules for the "last 3 full years"showing Respondent's labor costs; supervisory andother "non-labor"wages and benefits,managementsalaries and benefits,selling expenses,general andadministrative expenses,and corporate'overhead ex-penses allocated to the East Chicago plant (plus adescription of the formula used in the allocation ofexpenses).I begin with a clear statement of Board law as statedinPfizer, Inc.,268 NLRB 916, 918 (1984):An employerhas aduty to provideupon request in-formation relevant "to the union in carrying out itsstatutory duties and responsibilities."NLRB v. AcmeIndustrial Co.,385 U.S. at 437. Where the requestedinformation concerns wage rates, job descriptions,and other information pertaining to employeeswithin the bargaining unit,this information ' is pre-sumptively relevant. . . . [T]he standard for rel-evancy is .. . a "liberal discovery-type standard."An employer' must furnish information that is ofeven probable or potential relevance to the union'sduties. aApplying the above-stated principles of law to the in-stant case,Ifind that the General Counsel has estab-lished a prima facie case. That is, much of the requestedinformation concerns unit employees and is thereforepresumptively relevant. As to that portion of the requestrelating to management salaries andbenefits, comparativeper-unit costs at plants operated by Respondent's com-petitors, and other nonunit information, I find that theUnion has met its burden to show some relevance.7 Forexample,Respondent's pay policy was based on a surveyof its competitors. This provides a sufficient nexus be-8 See alsoNew York Times Co',270 NLRB 1267, 1273 (1984); E. IduPont &Co., 271 NLRB 1153-55 (1984). The lattercase involves the sameRespondent and a similar issue to that raisedhereRespondent was or-dered to turn over the information to the Union.'Leland Stanford Junior University,262 NLRB 136 (1982), enfd. 715F.d 473, 474 (9th Cir. 1983);Newspaper Guild Local95 vNLRB,548F.2d 863,868-869(9th Ctr 1977).tween Respondent's own wages and those paid by com--petitors.8,Respondent proposed to the Union that a job restruc-turing plan be implemented.Nine positions in the unitwould be abolished.At the time the job restructure wasproposed,Respondent was obligated to bargain with theUnion and there is no claim in this case that except forrefusing to provide the necessary information, Respond-ent otherwise refused to-bargain.-That the negotiationswere unsuccessful may well be attributed to Respond-ent's failure to provide the requested information.9Respondent attempts to rebut the clear relevancy ofthe material requested,which relevancy is based eitheron a legal presumption or the record evidence as notedabove,by contending that it never put its financial condi-tion in issue and, therefore,it is not required to accede tothe Union's request.Ifind the defense to be completelywithout merit.I reject it on three separate grounds.First,Iagree with Charging Party(Br. 12) where itcontends that this purported defense is no more than "se-mantic camouflage." Thus,by attempting to avoid anylinkage of the proposal at issue and the Company's finan-cial condition,Respondent has purported to immunizeitself from the requirements of the Act. As stated by thetrial examiner inCincinnati Cordage& Paper Co.,supra at77:The Company's argument that it was not pleadinginability to pay but only that it could not "staycompetitive" appears to me to be self-contradictory,for if a wage increase would have that effect, itwould seem to follow that the Company was finan-cially unable to grant it.So, too, here, Respondent assumes that with nine fewerpositions, its production will remain constant or even in-crease and it will become more competitive. That is, itsprofitswill increase. i 0 This is sufficient linkage to bringRespondent's proposal within the, rule ofPfizer, Inc.,quoted above. i iThe second grounds on which I must reject Respond-ent's argument is that the legal theory is erroneous. InLeland Stanford Junior University,supra at 145 fn. 13, theadministrative law judge noted that the Supreme CourtdecisioninNLRB v. Truitt Mfg. Co.,351 U.S. 149 (1956),was "not limited to cases in which the company makesan actual plea of poverty, but [applies] to other situationsin which the company possesses data 'relevant' to its bar-gainingpositions,"citingNLRB v. Pacific GrindingWheel,527 F.2d 1343, 1348 (9th Cir. 1978).128General Electric Co.,184 NLRB 407 (1970), enfd 466 F 2d 1177 (6thCu. 1972)'CincinnatiCordage & Paper Co,141 NLRB 72, 77 (1963).10While this is merely common sense since no employer would know-ingly act to reduce itsprofits,Norman Bell admitted the obvious in histestimony11MonarchMachineTool Co,227 NLRB 1265 (1977).12 See alsoConrock Co., 263 NLRB 1293 (1982), enfd 735 F 2d 1371(9th Cir 1984). There,'the company attempted to defeat the union's claimto otherwise relevant informationby offeringto' agree at arbitration notto raise a certain defense nor to make certain factual contentions In re-jecting this tactic, the Board noted that "a union has the right and theContinued 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe third ground for rejecting Respondent's defense isfound in the record.Thus,assuming arguendo that thelaw is as Respondent contends,I find sufficient evidenceto show that Respondent's proposal was in fact based oneconomic factors.I credit the testimony of witnesses Mi-chael Shepp and Paul King,called by the Charging'Party.The former testified to his recollection of thesafetymeeting with Respondent's labor pool,to which Ialluded above.Shepp recalled that Luebke explained thejob. restructure-proposal as a way of controlling costs.Luebke also stated that the plan was vital to the longevi-ty of the plant,implying that those laid off would be sac-rificed forthe benefit of all, those remaining. At onepoint Luebke stated,."I have to have restructure!"This latter theme, sacrifice a few for the benefit ofmany,was also described by King.King was particularlyconcerned with this ramification because those to be laidoff would of course be the junior employees:In this case,some or all of the junior employees were minorities, likeKing.After listening to Luebke,at the meeting withlabor pool employees,King became convinced the jobrestructure was economically'necessary.Thus,accordingtoKing,Luebke described the proposal as one to gaincontrol over the productivity and flexibility of personnelfor economic reasons.19Research reveals two cases simi-lar to the present case in which the circuit courts haveenforced the Board's orders for employers to turn' overrequested financial information.Both cases involved lay-offs of employees for alleged economic reasons. 14Respondent has cited a circuit court case of its own,United FireProofWarehouseCo., v.NLRB,. 356F.2d 494(7th Cir.1966), in support of its claim that mere assertedhelpfulness to a union'is insufficient to transform an em-ployer's bargaining position.which is not grounded in fi-nancial inability into one which triggers a duty to dis-close financial information.(Br: 23.)Not cited by Re-spondent is the case ofEmpire Terminal Warehouse Co.,151NLRB 1359(1965), enfd.in part sub nom:TeamstersLocal 745 v. NLRB,355 F.2d 842.(D.C.Cir.1966).Throughout negotiations inEmpire Terminal,,the em-ployer asserted it was in strong financial condition, butwas- simply unwilling to give wage increases. The Boardaffirmed dismissal of that portion of'the case.While theformer case denied enforcement of the Board'sOrderand is' not, therefore, binding on me'," 5' the latter caseresponsibility to frame the issues and advance whatever contentions it be-lievesmay lead to the successful resolution of a grievance." (263 NLRB'at 1294)So, too, in the present case,'the Unionhas the right to the infor-mation at issue to advance positions during bargaining Relevancy is notdefeated by Respondent's claim that its proposal is not economically mo-tivated.'3Respondent seems to recognize that the testimony of the two wit-nesses has some probative value, but then attempts to discount the valueby claiming that the communications between Luebke and the employeesoccurred outside negotiations(Br 35-37) ThatRespondent might takeone position in negotiations,'claiming,no economic linkage,and a con-trary position at meetings with unit employees makes Respondent's entireposition suspect Indeed,Respondent's attempt"to persuade employees ofits point of view included not"only meetings,but letters to employees aswell (G CExh 6)Respondent was bypassing the Union and undermin-ing its positionby notreleasing documents which might rebut some or allof Respondent's claims in its direct dealings with employeesi4Florida Steel Corp v. NLRB,601 F 2d 125 (4th Cir' 1979);NLRB v.ProductionMolded Plastics,604 F 2d 451, 452 (6th Cir. 1979).i sIowa Beef Packers,144 NLRB 615 (1963)distinguished from the instant case. '. .In the present case, I have found that Respondent'sproposalwas economically motivated.My finding isbased not only on the two witnesses, Shepp and King,but the record evidence considered as a whole and theinferences naturally flowing therefrom. I would furtherdistinguish the cases 'by, noting . that refusing to give awage increase because it simply did not want to and re-,structuring the jobs ina bargainingunit, causing up tonine layoffs, are completely different. In the latter cases,as I have "noted above, there is virtually a_ presumption ofeconomic,motive for which the.Company should be re-quired to disclose the requested information. I have alsoread and considered the case ofYore Cinema Corp.,254NLRB 1288 (1981), also cited by Respondent,, and findthat it, too, may be factually distinguished. In that case,respondent sought toeliminatea 5-hour shift guaranteeand coupled that position with an 'hourly wage increase.The administrative law judge found that the direct moti-vation toeliminatethe guaranteed hours was to facilitateelimination of the second showing of each film on week-,day evenings. (The business in question was operation ofmotion picture' theaters.)' The economic advantages tothe employer, if any, was incidental. .The above cases and others cited by Respondentshould be compared toNLRB 'Vi.WesternWirebound BoxCo., 356 F2d 88 (9th Cir. 1966). This case' enforced aBoard Order in which an employer was directed to turnover certain information requested by the Union. Duringnegotiations for a new contract, the employer asked theunion. to accept a wage reduction. When the Union re-quested -certain financial records and information, theCompany refused to comply on the ground that it wasnot asking for wage cuts for economic, reasons underNLRB v. Truitt Mfg. Co.,351 U.S. 149 (1956). Rather, itasked for wage cuts in order tomaintaina competitiveposition. In affirming the Board's Order, the court notedthat prior Board cases had confined the rule ofTruittonly to cases where the employer claimed inability topay. "However," the Court stated.. "the Board has aright to change its view as. long as its new position is noterroneous." (356_F.2d at 91.)17ie It is doubtfulthatEmpireTerminalrepresents current"Board think-mg. Later cases seem to have broadened-the employer'sduty todiscloseinformation17Respondent contends'thatwith respect to the nonfinancial data atrequested by theUnion Tlusissue came up during the hearingJUDGE STEVENSON In that respect onMr Trigg,I don't under-standMr. Hellman to be claiming that you should give the Unionsomething-you don't have or that wasdestroyedYou are not claim-ing that they should give him-something that they don't have, doyou?.,.MR HELLMAN I don't see how we could be Our contention isthat there is financial data that does exist.JUDGE STEVENSON Apparently at least some on the bassi of whatI heard so far.Some of the material'no longer existsMR. HELLMAN Well, that has been the contention, Your HonorObviously,,we are in no position, ,when I say we the General Coun-sel and I believe the,Umon,we are not in any position to either con-firm or deny that.I 'suspect that is'one of the big reasons why weare here today.As I noted at hearing,Respondent cannot provide what it never had orno longer has. Any dispute in this area can be settled at compliance.- E. I DU PONT & CO.343CONCLUSIONS OF,LAW1.The Respondent, E. I. du Pont de Nemours & Com-pany,isanemployer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2.The Union, Grasselli Employees Independent Asso-ciation of East Chicago, Inc., is a labororganizationwithin the meaning of Section 2(5) of the Act.3.Respondent and the Union have been parties to aseries of collective-bargainingagreements(the one in-volved here was effective from October 14, 1981,through January 17, 1984) in which the -Union was rec-ognized as the exclusive bargaining representative of em-ployees in an appropriate unit described in article I ofthat agreement.4.By refusing to provide the Union with the followinginformation,Respondent has failed to bargain in goodfaithwith the Union in violation of Section 8(a)(5) and(1) of the Act:Feasibility studies, surveys, or reports performed in-ternally or commissioned to outside consultants re-lating to Respondent's proposal to restructure unitjobs; inter- andintra-company memoranda, tele-phone memoranda, reports,communications, notesor records related to Respondent's proposal to re-structure unit jobs; data on production costs on aper unit basis at the East Chicago plant, plus knowncomparative per unit costs at other plants operatedby both Respondent and Respondent's competitors;and incomestatementsand supporting schedules forthe "last 3 full years" showing Respondent's laborcosts, supervisory and other "non-labor" wages andbenefits,management salaries andbenefits,sellingexpenses, general and administrativeexpenses, andcorporate overheadexpensesallocated to the EastChicago plant (plus a description of the formulaused in the allocation of expenses).5.The unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices affecting com-merce, I shall recommend that it cease and desist there-from and take certain affirmative action necessary to ef-fectuate the purposes of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed18ORDERThe Respondent, E.I. du Pont de Nemours & Compa-ny, East Chicago,Indiana, its officers,agents, successors,and assigns, shall1.Cease and desist from18 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrdershall, asprovided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waivedfor all pur-posesi(a)Refusing to bargain -collectively with Grasselli Em-ployees Independent Association of East Chicago, Inc.by refusing on request to supply relevant informationneeded by the Union to represent the employees.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take- the following affirmative action necessary toeffectuate the policies of the Act.(a) Furnish the Union, on request, with the following-Feasibility studies, surveys, or reports performed in-ternally or commissioned to outside consultants re-lating toRespondent's proposal to restructure unitjobs; inter- and intra-company memoranda, tele-phone memoranda, reports, communications, notesor records related to Respondent's proposal to re-structure unit jobs; data on production costs on aper-unit basis at the East Chicago plant, plus knowncomparative per unit costs at other plants operatedby both Respondent and Respondent's competitors,and income statements and supporting schedules forthe "last 3 full years" showing Respondent's laborcosts, supervisory and other "non-labor" wages andbenefits,management salaries andbenefits,sellingexpenses,general andadministrative expenses, andcorporate overhead expenses allocated to the EastChicago plant (plus a description of the formulaused in the allocation of expenses).(b) Post at its plant in East Chicago, Indiana, copies ofthe attached notice marked "Appendix."19 Copies of thenotice, on forms provided by the Regional Director forRegion 13, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany othermaterial.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.zo19 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United StatesCourt ofAppeals Enforcing an Order of the Nation-alLaborRelations Board "20At fn 5, p 38 of its brief,Respondent states that while it reliedsolely upon the irrelevance of the financial information sought by theUnion when it refused to turn over the particular materials, it had notabandoned a claim of confidentiality in the event disclosure is orderedherein I note that no claim of confidentiality was litigated in this caseAccordingly,the caseofGeneralDynamics Corp,268NLRB 1432(1984), cited by Respondent,does not apply since there a confidentialitywas presented and litigated.Respondent may be able to raise this issue atcomplianceElectricalWorkers IUE v NLRB,648 F 2d 18, 26 (D C Cir1980)However, I offer no opinionin "The Remedy" or "Order" forsuch procedure Finally, nothing in this footnote should be construed asprohibiting the Union from bargaining with Respondent over how best toprotect Respondent's alleged trade secrets for the benefit of all parties 344ExistingNoJob TitleDECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXEAST CHICAGOJob Restructure ProposalJobLevelCONTACT4Oper #1131Breaker132Oper Relief114Oper #2114Acid Loader815SILICAPRODUCTS5Oper Env12Control4Oper Sil11Sol n1OperRelief11(Sil )4Oper Ludox 1112OperRelief11Ludox8Effluent Oper10LudoxProposedNoJob TitleIJobLevel12Oper Contact13ExistingNoJob TitleJobLevelProposedNoJob TitleJobLevel6T/C & Pkg64Mat I Handler8Hdlrs3027AGCHEM/REAGENTS/SULFAMIC(ARS)4Oper Sulfamic121Oper Relief11(Sulfamic)3Oper1112Oper Ars12AGCHEM1OperRelief11(AGCHEM)3OperReagents1112IIOperRelief11(Reagents)2Loaderts)(ReneagOper135Blender/Pkr78Mat I Handler8Env Con/Sil(Sulfamic)11193Pkr/Shipper5(AGCHEM)14Oper Ludox122320681Ludox is a registered trademark59